Citation Nr: 1710067	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to June 5, 2006 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU) prior to June 5, 2006.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to January 1968.  These claims initially were before the Board of Veterans'Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective June 8, 2005, and denied his claim for entitlement to a TDIU.

This case was previously before the Board in May 2010 at which time the Board, in relevant part, remanded the claim for an initial evaluation in excess of 30 percent for PTSD prior to June 5, 2006 and entitlement to an effective date prior to June 5, 2006 for TDIU. 

The development requested was completed and the case was again before the Board for further appellate consideration in November 2011 at which time the Board, in pertinent part, denied the Veteran's claims for an initial rating in excess of 30 percent for PTSD prior to June 5, 2006 and entitlement to TDIU prior to June 5, 2006.  In a November 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the November 2011 decision with respect to the denials of an initial rating in excess of 30 percent for PTSD prior to June 5, 2006 and entitlement to a TDIU prior to June 5, 2006 and remanded the claims for readjudication consistent with the Court's memorandum decision. 

In July 2014, the Board denied the Veteran's claims.  In an April 2016 memorandum decision, the Court reversed the Board's decision with respect to the determination that the Veteran was not unemployable due to his service-connected disabilities during the period from June 8, 2005 to June 5, 2006 and the denial of referral to the VA Director of Compensation Service (Director) for extraschedular TDIU consideration, and the remainder of the Board decision on appeal was set aside and remanded for further processing and adjudication consistent with the memorandum decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

For the period dating prior to June 5, 2006, the Veteran and his attorney essentially contend that his PTSD symptomatology satisfied the rating criteria for the assignment of at least a 70 percent disability rating and entitlement to a TDIU.

In order to comply with the Court's memorandum decision, the Board has determined that a retrospective opinion regarding the severity of the Veteran's PTSD, from June 8, 2005 (the date the Veteran filed his initial claim for service connection) to June 5, 2006, would be helpful in resolving the initial rating claim on appeal.  

The Veteran contends that he is unable to maintain gainful employment due to his service-connected disability.  For the time period from June 8, 2005, to June 5, 2006, the Veteran's service-connected disabilities were PTSD rated 30 percent and malaria rated 0 percent.  For this time period, he currently does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  However, the Court in its April 2016 memorandum decision reversed the Board's denial of referral to the Director for extraschedular TDIU consideration.  Therefore, if the development requested above does not result in a rating that meets the schedular criteria for TDIU prior to June 5, 2006, then the TDIU issue must be referred to the Director for a determination of whether the Veteran is entitled to TDIU on an extraschedular basis. 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange to obtain a VA medical opinion, by an appropriate clinician to address the severity of the Veteran's PTSD during the period from June 8, 2005 to June 5, 2006.  The contents of the entire electronic file, to include a complete copy of this REMAND, must be made available to the clinician. 

a.  To the extent possible, the reviewing clinician should render a retrospective opinion regarding the severity of the Veteran's PTSD, from June 8, 2005 (the date the Veteran filed his initial claim for service connection) to June 5, 2006.  

b.  In rendering the requested opinion, the reviewing clinician should specifically consider and discuss all lay and medical evidence of record pertinent to the period in question regarding the Veteran's functional and occupational impairment due to his PTSD, to include the following: 

Evidence of record dating prior to June 5, 2006, including the Veteran's June 2005 claim for service connection for PTSD and entitlement to TDIU, VA treatment records, the report of an October 2005 VA PTSD examination, the Veteran's lay statements and contentions, and any evidence subsequent to June 5, 2006 that addresses the Veteran's functional and occupational impairment during the pertinent period.

The reviewing clinician must explain the rationale for all opinions, citing to supporting factual data, as available and deemed appropriate.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After the development sought above is completed, readjudicate the Veteran's claim for an initial rating in excess of 30 percent for PTSD prior to June 5, 2006.  If the Veteran still does not meet the schedular criteria for TDIU, then refer the claim for TDIU to the VA Director of Compensation Service for an opinion as to whether the Veteran is entitled to a TDIU rating on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

In connection with the referral, include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe. 

3.  Ensure that all development sought is completed and arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 






(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




